Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-2-2009

USA v. Miguel Torres-Carras
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1385




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Miguel Torres-Carras" (2009). 2009 Decisions. Paper 1594.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1594


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                   _____________

                                    No. 08-1385
                                   _____________

                                        USA

                                          v.

                          MIGUEL TORRES-CARRASCO,

                                                         Appellant




                   On Appeal From the United States District Court
                              for the District of Delaware
                               (No. 1-07-cr-00090-001)
                    District Judge: Honorable Joseph J. Farnan, Jr.

                     Submitted Under Third Circuit LAR 34.1(a)
                                 March 13, 2009

          Before: FUENTES, CHAGARES, and TASHIMA * , Circuit Judges


                                (Filed: April 2, 2009)


                             OPINION OF THE COURT




      *
      The Honorable A. Wallace Tashima, Senior Circuit Judge, United States Court of
Appeals for the Ninth Circuit, sitting by designation.
CHAGARES, Circuit Judge.

       Defendant Miguel Torres-Carrasco pled guilty to illegally entering the United

States in violation of 8 U.S.C. § 1326(a) and (b)(2). He appeals his sentence, arguing that

the District Court did not “meaningfully consider” his motion for a downward variance.

We will affirm the sentence imposed by the District Court.

                                              I.

       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have

jurisdiction to review this appeal pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We

review the District Court’s sentence for an abuse of discretion. Gall v. United States, 128
S. Ct. 586, 597 (2007). In reviewing Torres-Carrasco’s sentence, first, we must

determine that the District Court “committed no significant procedural error,” such as

“failing to consider the [18 U.S.C.] § 3553(a) factors . . . or failing to adequately explain

the chosen sentence . . . .” Gall, 128 S. Ct. at 597; see United States v. Smalley, 517 F.3d
208, 214 (3d Cir. 2008). A significant procedural error also includes a district court’s

failure to adequately consider a colorable sentencing argument raised by the parties. See

United States v. Sevilla, 541 F.3d 226, 232 (3d Cir. 2008). If the District Court’s

decision is procedurally sound, we then review the sentence for substantive

reasonableness under an abuse of discretion standard, “taking into account the totality of

the circumstances.” Gall, 128 S. Ct. at 597; see Smalley, 317 F.3d at 214.

       In reviewing the sentence imposed by the District Court, while we “do not seek to



                                              2
second guess,” we nevertheless must assure ourselves that the district court has given us

an “explanation . . . sufficient for us to see that the particular circumstances of the case

have been given meaningful consideration within the parameters of § 3553(a),” United

States v. Levinson, 543 F.3d 190, 196 (3d Cir. 2008), and that the District Court made an

“individualized assessment based on the facts presented.” Gall, 128 S. Ct. at 597;

Levinson, 543 F.3d at 196. In addition, “[t]he sentencing judge should set forth enough

to satisfy the appellate court that he has considered the parties’ arguments and has a

reasoned basis for exercising his own legal decisionmaking authority.” Rita v. United

States, 127 S. Ct. 2456, 2468 (2007).

                                              II.

       Torres-Carrasco does not challenge his sentence as being substantively

unreasonable. Rather, he contends that the District Court committed procedural error

because it failed to give “meaningful consideration” to his motion for a downward

variance. We disagree.

       At his sentencing, Torres-Carrasco “sought a downward variance on the ground

that he had re-entered the United States for the purpose of earning money to pay for his

mother’s medical expenses.” Appellant Br. at 12. Both Torres-Carrasco’s counsel, as

well as Torres-Carrasco himself, addressed the Court on this issue. For example, Torres-

Carrasco stated: “My mom got sick with diabetes and everything else. I felt I needed to

come here and work and to send money back. All I ask is forgiveness for what I’ve



                                               3
done.” Appendix (App.) 39.

       The District Court, in considering Torres-Carrasco’s argument, noted: “You came

back into the United States, although, I do understand you were here to assist your family,

you were here illegally.” App. 42. It also explained: “In considering your family

situation, I’m not going to impose the maximum that I think might be available.” The

court subsequently imposed a 60 month sentence upon Torres-Carrasco, observing that

this sentence would “give you consideration for your family circumstances.” Id.

       In sum, the court considered Torres-Carrasco’s argument, then directly responded

to his argument, specifically taking it into account when imposing the sentence. Indeed,

the court was persuaded by the argument and imposed a lower sentence as a result of the

argument. We find that this is sufficient to show that the District Court gave Torres-

Carrasco’s argument “meaningful consideration” and that the sentence is procedurally

reasonable.

                                            III.

       We therefore will affirm the sentence of the District Court.




                                             4